EXHIBIT 10.2

 

Loan Number:    1006379

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of April 5, 2012 (this
“Amendment”) by and among CUBESMART, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), CUBESMART, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and each of the Lenders party to the Credit Agreement
defined below (the “Lenders”).

 

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement dated as of December 9, 2011 (the
“Credit Agreement”); and

 

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to amend the definition of “Tranche B Term Loan Availability Termination
Date” on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.       Specific Amendments.  Section 1.1 of the Credit Agreement is
hereby amended by deleting the defined term “Tranche B Term Loan Availability
Termination Date” in its entirety and substituting in lieu thereof the
following:

 

“Tranche B Term Loan Availability Termination Date” means May 22, 2012.

 

Section 2.       Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent shall have received a counterpart of this
Amendment duly executed by the Borrower, the Parent, each of the Lenders and the
Administrative Agent;

 

(b)           A Guarantor Acknowledgment (the “Acknowledgment”) duly executed by
the Guarantor in the form of Exhibit A attached hereto;

 

(c)           No Default or Event of Default shall exist;

 

(d)           Such other documents, instruments, agreements, certifications and
opinions as the Administrative Agent, on behalf of the Lenders, may reasonably
request.

 

--------------------------------------------------------------------------------


 

Section 3.       Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Authorization.  Each of the Parent and the Borrower, as
applicable, has the right and power, and has taken all necessary action to
authorize it, to execute and deliver this Amendment and to perform its
obligations hereunder and under the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms.  This Amendment has been
duly executed and delivered by a duly authorized officer of the Borrower and the
Parent, as applicable, and each of this Amendment and the Credit Agreement, as
amended by this Amendment, is a legal, valid and binding obligation of the
Borrower and the Parent, as applicable, enforceable against such Person in
accordance with its respective terms.

 

(b)           Compliance with Laws.  The execution and delivery by the Borrower
and the Parent, as applicable, of this Amendment and the performance by the
Borrower and the Parent, as applicable, of this Amendment and the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise:  (i) require any Government Approvals or violate any Applicable Laws
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
other Loan Party, or any indenture, agreement or other instrument to which the
Parent, the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Parent, the Borrower or any other Loan Party.

 

(c)           Reaffirmation.  As of the date of this Amendment and immediately
after giving effect to this Amendment, all representations and warranties of
each Loan Party set forth in the Loan Documents is true and correct in all
material respects (except to the extent that any such representation or warranty
expressly relates to a specified earlier date, in which case such representation
or warranty shall be true and correct as of such earlier date).

 

(d)           No Default.  As of the date hereof and immediately after giving
effect to this Amendment no Default or Event of Default shall exist.

 

Section 4.       Payment of Fees and Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for its reasonable and documented
out-of-pocket fees, costs and expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and the other
documents and agreements executed and delivered in connection herewith.

 

Section 5.       Effect; Ratification.

 

(a)           Except as expressly herein amended, the terms and conditions of
the Credit Agreement and the other Loan Documents remain unchanged and continue
to be in full force and effect.  The amendments contained herein shall be deemed
to have prospective application only,

 

2

--------------------------------------------------------------------------------


 

unless otherwise specifically stated herein.  The Credit Agreement is hereby
ratified and confirmed in all respects.  Each reference to the Credit Agreement
in any of the Loan Documents (including the Credit Agreement) shall be deemed to
be a reference to the Credit Agreement, as amended by this Amendment.

 

(b)           Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties.  The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

 

(c)           Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations.

 

(d)           This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(e)           This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
by email in Adobe “.pdf” format shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 6.       Further Assurances.  The Parent and the Borrower agree to, and
to cause any other Loan Party to, take all further actions and execute such
other documents and instruments as the Administrative Agent may from time to
time reasonably request to carry out the transactions contemplated by this
Amendment, the Loan Documents and all other agreements executed and delivered in
connection herewith.

 

Section 7.       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 8.       Benefits.  This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

Section 9.       Severability.  In case any provision of or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

Section 10.     Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

 

CUBESMART, L.P.

 

 

 

By:

CubeSmart, its general partner

 

 

 

 

 

 

By:

/s/ Chris Marr

 

 

Name:

Chris Marr

 

 

Title:

President

 

 

 

 

 

CUBESMART

 

 

 

 

 

 

 

 

By:

/s/ Chris Marr

 

 

Name:

Chris Marr

 

 

Title:

President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement with CubeSmart, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement with CubeSmart, L.P.]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name:

Michael W. Edwards

 

 

Title:

Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Shari L. Reams-Henofer

 

 

Name:

Shari L. Reams-Henofer

 

 

Title:

Senior Vice President

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

 

Name:

Paul E. Burgan

 

 

Title:

Vice President

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

Name:

Nancy B. Richards

 

 

Title:

Senior Vice President

 

 

 

 

 

RBS CITIZENS, N.A. D/B/A CHARTER ONE

 

 

 

 

 

 

 

By:

/s/ Charles J. Cooke Jr.

 

 

Name:

Charles J. Cooke Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Renee Lewis

 

 

Name:

Renee Lewis

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

By:

/s/ Aaron Lanski

 

 

Name:

Aaron Lanski

 

 

Title:

Managing Director

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Steve W. Whitcomb

 

 

Name:

Steve W. Whitcomb

 

 

Title:

Senior Vice President

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ G. David Cole

 

 

Name:

G. David Cole

 

 

Title:

Authorized Signatory

 

 

 

 

 

COMPASS BANK, AN ALABAMA BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name:

S. Kent Gorman

 

 

Title:

Sr. Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR ACKNOWLEDGMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of April 5, 2012 (this
“Acknowledgement”) executed by CubeSmart in favor of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), for the
Lenders under the Credit Agreement referred to below (the “Lenders”).

 

WHEREAS, CubeSmart, L.P., the Guarantor, as Parent, the Lenders, the
Administrative Agent and the other parties thereto have entered into that
certain Credit Agreement dated as of December 9, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Guarantor is a party to that certain Guaranty dated as of
December 9, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which it guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

 

WHEREAS, the Parent, the Borrower, the Administrative Agent and the Lenders are
to enter into that certain First Amendment to Credit Agreement, dated as of the
date hereof (the “Amendment”), to amend the terms of the Credit Agreement on the
terms and conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantor execute and deliver this Acknowledgement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.   Reaffirmation.  The Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

 

Section 2.   Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Guarantor
Acknowledgement as of the date and year first written above.

 

 

CUBESMART

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------